                                                                                       Case 3:20-cv-02881-SI Document 8 Filed 06/04/20 Page 1 of 5




                                                                               1 JAY R. WEILL (State Bar No. 75434)
                                                                                 E-Mail:       jweill@sideman.com
                                                                               2 STEVEN M. KATZ (State Bar No. 164617)
                                                                                 E-Mail:       skatz@sideman.com
                                                                               3
                                                                                 TRAVIS W. THOMPSON (State Bar No. 309106)
                                                                               4 E-Mail:       tthompson@sideman.com
                                                                                 SIDEMAN & BANCROFT LLP
                                                                               5 One Embarcadero Center, Twenty-Second Floor
                                                                                 San Francisco, California 94111-3711
                                                                               6 Telephone:    (415) 392-1960
                                                                                 Facsimile:    (415) 392-0827
                                                                               7

                                                                               8 Attorneys for SUSAN BARLAND as the
                                                                                 PERSONAL REPRESENTATIVE OF THE ESTATE
                                                                               9 OF SIGURD ANDERSON
              SIDEMAN & BANCROFT LLP




                                                                              10
                                                                                                              UNITED STATES DISTRICT COURT
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11
                                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                                              12
                                                                                                                 SAN FRANCISCO DIVISION
                                                                              13
LAW OFFICES




                                                                              14
                                                                                   UNITED STATES OF AMERICA,                       Case No. 3:20-cv-02881 SI
                                                                              15

                                                                              16                Plaintiff,                         DEFENDANT SUSAN BARLAND AS THE
                                                                                                                                   PERSONAL REPRESENTATIVE OF THE
                                                                              17         v.                                        ESTATE OF SIGURD ANDERSON’S
                                                                                                                                   ANSWER TO COMPLAINT
                                                                              18 SUSAN BARLAND as the Personal
                                                                                 Representative of the ESTATE OF                   DEMAND FOR JURY TRIAL
                                                                              19 SIGURD ANDERSON,

                                                                              20                                                   The Honorable Susan Illston
                                                                                                Defendant.
                                                                              21

                                                                              22

                                                                              23         Defendant SUSAN BARLAND (“Susan”) acting as the Personal Representative of the
                                                                              24 ESTATE OF SIGURD ANDERSON (“the Estate”) hereby answers the Complaint filed by

                                                                              25 Plaintiff UNITED STATES OF AMERICA (“Plaintiff”) against Susan in her capacity as follows:

                                                                              26                                  ANSWER TO COMPLAINT
                                                                              27         1.    Answering Paragraph 1, Susan admits the allegations contained therein.
                                                                              28         2.    Answering Paragraph 2, Susan admits the allegations contained therein.
                                                                                                                               1                            Case No. 3:20-cv-02881 SI
                                                                                                 DEFENDANT SUSAN BARLAND AS THE PERSONAL REPRESENTATIVE
                                                                                                  OF THE ESTATE OF SIGURD ANDERSON’S ANSWER TO COMPLAINT
                                                                                        Case 3:20-cv-02881-SI Document 8 Filed 06/04/20 Page 2 of 5




                                                                               1         3.     Answering Paragraph 3, Susan admits the allegations contained therein.

                                                                               2         4.     Answering Paragraph 4, Susan admits the allegation contained therein.

                                                                               3         5.     Answering Paragraph 5, Susan admits the allegation contained therein.

                                                                               4         6.     Answering Paragraph 6, Susan admits the allegation contained therein.

                                                                               5         7.     Answering Paragraph 7, Susan admits the allegation contained therein.

                                                                               6         8.     Answering Paragraph 8, Susan admits the allegation contained therein.

                                                                               7         9.     Answering Paragraph 9, Susan alleges that 31 U.S.C § 5314 and 31 C.F.R. §

                                                                               8 1010.350(c) speak for themselves.

                                                                               9         10.    Answering Paragraph 10, Susan alleges that 31 U.S.C. § 5314 and 31 C.F.R. §
              SIDEMAN & BANCROFT LLP




                                                                              10 1010.306(c) speaks for themselves.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11         11.    Answering Paragraph 11, Susan alleges that 31 U.S.C. § 5321(a)(5) speaks for itself.

                                                                              12         12.    Answering Paragraph 12, Susan lacks sufficient information to admit or deny the

                                                                              13 allegation contained therein.
LAW OFFICES




                                                                              14         13.    Answering Paragraph 13, Susan lacks sufficient information to admit or deny the

                                                                              15 allegation contained therein.

                                                                              16         14.    Answering Paragraph 14, Susan lacks sufficient information to admit or deny the

                                                                              17 allegation contained therein.

                                                                              18         15.    Answering Paragraph 15, Susan lacks sufficient information to admit or deny the

                                                                              19 allegation contained therein.

                                                                              20         16.    Answering Paragraph 16, Susan lacks sufficient information to admit or deny the

                                                                              21 allegation contained therein.

                                                                              22         17.    Answering Paragraph 17, Susan lacks sufficient information to admit or deny the

                                                                              23 allegation contained therein.

                                                                              24         18.    Answering Paragraph 18, Susan lacks sufficient information to admit or deny the

                                                                              25 allegation contained therein.

                                                                              26         19.    Answering Paragraph 19, Susan lacks sufficient information to admit or deny the

                                                                              27 allegation contained therein.

                                                                              28
                                                                                                                              2                      Case No. 3:20-cv-02881 SI
                                                                                                  DEFENDANT SUSAN BARLAND AS THE PERSONAL REPRESENTATIVE
                                                                                                   OF THE ESTATE OF SIGURD ANDERSON’S ANSWER TO COMPLAINT
                                                                                        Case 3:20-cv-02881-SI Document 8 Filed 06/04/20 Page 3 of 5




                                                                               1         20.    Answering Paragraph 20, Susan lacks sufficient information to admit or deny the

                                                                               2 allegation contained therein.

                                                                               3         21.    Answering Paragraph 21, Susan lacks sufficient information to admit or deny the

                                                                               4 allegation contained therein.

                                                                               5         22.    Answering Paragraph 22, Susan lacks sufficient information to admit or deny the

                                                                               6 allegation contained therein.

                                                                               7         23.    Answering Paragraph 23, Susan lacks sufficient information to admit or deny the

                                                                               8 allegation contained therein.

                                                                               9         24.    Answering Paragraph 24, Susan lacks sufficient information to admit or deny the
              SIDEMAN & BANCROFT LLP




                                                                              10 allegation contained therein.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11         25.    Answering Paragraph 25, Susan lacks sufficient information to admit or deny the

                                                                              12 allegation contained therein.

                                                                              13         26.    Answering Paragraph 26, Susan lacks sufficient information to admit or deny the
LAW OFFICES




                                                                              14 allegation contained therein.

                                                                              15         27.    Answering Paragraph 27, Susan lacks sufficient information to admit or deny the

                                                                              16 allegation contained therein.

                                                                              17         28.    Answering Paragraph 28, Susan lacks sufficient information to admit or deny the

                                                                              18 allegation contained therein.

                                                                              19         29.    Answering Paragraph 29, Susan lacks sufficient information to admit or deny the

                                                                              20 allegation contained therein.

                                                                              21         30.    Answering Paragraph 30, Susan lacks sufficient information to admit or deny the

                                                                              22 allegation contained therein.

                                                                              23         31.    Answering Paragraph 31, Susan lacks sufficient information to admit or deny the

                                                                              24 allegation contained therein.

                                                                              25         32.    Answering Paragraph 32, Susan lacks sufficient information to either admit or deny

                                                                              26 the allegation contained therein.

                                                                              27         33.    Answering Paragraph 33, Susan lacks sufficient information to admit or deny the

                                                                              28 allegation contained therein.
                                                                                                                              3                      Case No. 3:20-cv-02881 SI
                                                                                                  DEFENDANT SUSAN BARLAND AS THE PERSONAL REPRESENTATIVE
                                                                                                   OF THE ESTATE OF SIGURD ANDERSON’S ANSWER TO COMPLAINT
                                                                                        Case 3:20-cv-02881-SI Document 8 Filed 06/04/20 Page 4 of 5




                                                                               1         34.    Answering Paragraph 34, Susan lacks sufficient information to admit or deny the

                                                                               2 allegation contained therein.

                                                                               3         35.    Answering Paragraph 35, Susan lacks sufficient information to admit or deny the

                                                                               4 allegation contained therein.

                                                                               5         36.    Answering Paragraph 36, Susan lacks sufficient information to admit or deny the

                                                                               6 allegation contained therein.

                                                                               7         37.    Answering Paragraph 37, Susan lacks sufficient information to admit or deny the

                                                                               8 allegation contained therein.

                                                                               9         38.    Answering Paragraph 38, Susan lacks sufficient information to admit or deny the
              SIDEMAN & BANCROFT LLP




                                                                              10 allegation contained therein.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11         39.    Answering Paragraph 39, Susan lacks sufficient information to admit or deny the

                                                                              12 allegation contained therein.

                                                                              13         40.    Answering Paragraph 40, Susan lacks sufficient information to admit or deny the
LAW OFFICES




                                                                              14 allegation contained therein.

                                                                              15         41.    Answering Paragraph 41, Susan lacks sufficient information to admit or deny the

                                                                              16 allegation contained therein.

                                                                              17         42.    Answering Paragraph 42, Susan lacks sufficient information to admit or deny the

                                                                              18 allegation contained therein.

                                                                              19         43.    Answering Paragraph 43, Susan lacks sufficient information to either admit or deny

                                                                              20 the allegation contained therein.

                                                                              21         44.    Answering Paragraph 44, Susan denies the allegation contained therein.

                                                                              22         45.    Answering Paragraph 45, Susan denies the allegation contained therein.

                                                                              23         46.    Answering Paragraph 46, Susan denies the allegation contained therein.

                                                                              24                                         JURY DEMAND

                                                                              25         47.     Defendant Susan Barland acting as the Personal Representative of the Estate of

                                                                              26 Sigurd Anderson demands a trial by jury.

                                                                              27

                                                                              28
                                                                                                                              4                      Case No. 3:20-cv-02881 SI
                                                                                                  DEFENDANT SUSAN BARLAND AS THE PERSONAL REPRESENTATIVE
                                                                                                   OF THE ESTATE OF SIGURD ANDERSON’S ANSWER TO COMPLAINT
                                                                                          Case 3:20-cv-02881-SI Document 8 Filed 06/04/20 Page 5 of 5




                                                                               1            WHEREFORE, Defendant Susan Barland prays that:

                                                                               2            1.        Plaintiff take nothing by reason of its Complaint;

                                                                               3            2.        That judgment be entered in favor of Susan Barland acting as the Personal

                                                                               4 Representative of the Estate of Sigurd Anderson.

                                                                               5            3.        That Susan Barland and the Estate of Sigurd Anderson recover the costs of suit

                                                                               6 herein; and

                                                                               7            4.        For such other and further relief as the Court may deem just and proper.

                                                                               8

                                                                               9 DATED: June 4, 2020                             SIDEMAN & BANCROFT LLP
              SIDEMAN & BANCROFT LLP




                                                                              10
                                                                                                                                 By:          /s/ Jay R. Weill
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11
                                                                                                                                       Jay R. Weill
                                                                              12                                                       Attorneys for SUSAN BARLAND
                                                                                                                                       Acting as the Personal Representative of
                                                                              13                                                       THE ESTATE OF SIGURD ANDERSON
LAW OFFICES




                                                                                   9511-3\4419769v1
                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18

                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28
                                                                                                                                   5                      Case No. 3:20-cv-02881 SI
                                                                                                       DEFENDANT SUSAN BARLAND AS THE PERSONAL REPRESENTATIVE
                                                                                                        OF THE ESTATE OF SIGURD ANDERSON’S ANSWER TO COMPLAINT
